DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/125,128, application filed on 12/17/2020, Applicant’s response filed on 09/06/2022.  No claims are currently amended.  Claims 1-20 are currently pending in this application. 

Response to Arguments
3.	Applicant’s arguments filed 09/06/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park et al. (US PG Pub No. 2008/0167829).

6.          With respect to claim 1 and 9, Park teaches:
creating a defect map by merging defects at locations on multiple dies that include copies of the integrated circuit (IC) (defect classification of failure modes, bitmapping, para 101; defect map, para 104; process induced failures that often repeated many time in design, can have an overall impact on yield, para 12; wafer having a plurality of dies each having repeatable patterned features and repeatable failures or defects or have critical path information and defect-related functions, para 56-60); 
determining layout shapes that overlap with the defects in the defect map (overlaying the critical path information with defect inspection data, overlaying step to identify critical defects, para 23; see patterns or layout shapes of interest related to overlaying step for critical defects, para 23-24; defect inspection data and critical path information include overlapping circuit patterns of interest, para 23-24); 
determining connectivity between the layout shapes (connectivity of features, connectivity information, para 31-32; using connectivity information, para 32); and 
grouping the defects into defect groups based on the connecti4vity between the layout shapes, wherein each defect group comprises defects that overlap with layout shapes that are electrically connected to each other (binning [i.e. grouping] defects based on connectivity of features, para 114; overlaying step for critical defects, para 23-24; defect inspection data and critical path information include overlapping circuit patterns of interest, para 23-24).

7.          With respect to claim 2 and 10, Park teaches:
wherein the determining the connectivity between the layout shapes comprises tracing electrical connectivity between the layout shapes across one or more layers of the IC (connectivity of features for features across multiple layers, para 30-33; 110-115).

8.          With respect to claim 3 and 11, Park teaches:
selecting defect groups that include more than a threshold number of defects (selecting defect groups based on number of defects, para 10, 23, 84).

9.          With respect to claim 4 and 12, Park teaches:
selecting defect groups based on attributes of the defects (selecting defect groups based on size, shape, para 10, 23, 84).

10.          With respect to claim 5 and 13, Park teaches:
wherein the selecting the defect groups based on the attributes of the defects comprises selecting defect groups having at least one defect with a size greater than a threshold size (selecting defect groups based on different size, shape, para 10, 23, 84).

11.          With respect to claim 6 and 14, Park teaches:
selecting defect groups based on the associated layout data, netlist data, or both layout data and netlist data (selecting defect groups based on netlist data, para 10, 23, 30-35, 84, 110-115).

12.          With respect to claim 7 and 15, Park teaches:
wherein the selecting the defect groups based on the associated layout data, netlist data, or both layout data and netlist data comprises selecting defect groups associated with critical nets (selecting defect groups based on critical netlist data, para 10, 23, 30-35, 84, 110-115).

13.          With respect to claim 8 and 16, Park teaches:
wherein the selecting the defect groups based on the associated layout data, netlist data, or both layout data and netlist data comprises selecting defect groups associated with nets having a width less than a threshold width (selecting defect groups based on width, para 10, 23, 30-35, 84, 110-115).

14.          With respect to claim 17, Park teaches:
create a database that enables layout data, netlist data, or both layout data and netlist data of an integrated circuit (IC) design to be looked up based on a location of a defect in a die that includes the IC (searching the design data, netlist data and layout data, para 21-25, 92-93); 
create a defect map by merging defects from multiple dies that include copies of the IC (defect classification of failure modes, bitmapping, para 101; defect map, para 104; process induced failures that often repeated many time in design, can have an overall impact on yield, para 12; wafer having a plurality of dies each having repeatable patterned features and repeatable failures or defects or have critical path information and defect-related functions, para 56-60); 
for each defect in the defect map, look up layout data, netlist data, or both layout data and netlist data based on the location of the defect using the database (searching the design data, netlist data and layout data, para 21-25, 92-93; see defect locations, para 13, 35, 115-119); and 
group the defects into defect groups based on the associated layout data, netlist data, or both layout data and netlist data (binning [i.e. grouping] defects based on connectivity of features, para 114; overlaying step for critical defects, para 23-24; defect inspection data and critical path information include overlapping circuit patterns of interest, para 23-24).

15.         With respect to claim 18, Park teaches:
wherein the instructions when executed cause the processor to assign priorities to the defect groups based on a count of defects in the defect groups, and perform repeater insertion on the defect groups in order of the assigned priorities (prioritizing defects based on design data, proximity of design data to each other, para 132-134).

16.          With respect to claim 19, Park teaches:
wherein the instructions when executed cause the processor to assign priorities to the defect groups based on attributes of the defects, and perform repeater insertion on the defect groups in order of the assigned priorities (defect classification of failure modes, bitmapping, para 101; defect map, para 104; process induced failures that often repeated many time in design, can have an overall impact on yield, para 12; wafer having a plurality of dies each having repeatable patterned features and repeatable failures or defects or have critical path information and defect-related functions, para 56-60).

17.          With respect to claim 20, Park teaches:
wherein the instructions when executed cause the processor to assign priorities to the defect groups based on the associated layout data, netlist data, or both layout data and netlist data, and perform repeater insertion on the defect groups in order of the assigned priorities (searching the design data, netlist data and layout data, para 21-25, 92-93; see defect locations, para 13, 35, 115-119; defect classification of failure modes, bitmapping, para 101; defect map, para 104; process induced failures that often repeated many time in design, can have an overall impact on yield, para 12; wafer having a plurality of dies each having repeatable patterned features and repeatable failures or defects or have critical path information and defect-related functions, para 56-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851